—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Brands, J.), entered May 31, 1994, which granted the father’s motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
In this proceeding, the mother seeks to modify a Massachusetts custody determination. While New York has jurisdiction over this custody dispute pursuant to the Uniform Child Custody Jurisdiction Act (hereinafter the UCCJA) because it is the home State of the parties’ child (see, Domestic Relations Law § 75-c [5]; § 75-d [1] [a]), the jurisdictional provisions of the Parental Kidnaping Prevention Act (hereinafter the PKPA) (28 USC § 1738A) preempt those of the UCCJA (see, Capobianco v Willis, 171 AD2d 834, 835-836; Enslein v Enslein, 112 AD2d 973, 975).
The mother does not dispute that Massachusetts has continuing jurisdiction under the PKPA to modify its prior determination (see, 28 USC § 1738A [d]). Consequently, the Family Court properly concluded that it could not entertain the mother’s application unless and until Massachusetts declined to exercise its jurisdiction (see, 28 USC § 1738A [f]; Capobianco v Willis, supra; Farrell v Farrell, 133 AD2d 530; Enslein v Enslein, supra). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.